Citation Nr: 1127136	
Decision Date: 07/20/11    Archive Date: 07/29/11

DOCKET NO.  07-23 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel 


INTRODUCTION

The Veteran served on active duty from December 1967 to July 1970.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona, that denied reopening the Veteran's claims of entitlement to service connection for bilateral hearing loss and posttraumatic stress disorder (PTSD).  

In February 2010, the Veteran and his spouse testified at a Travel Board hearing before the undersigned.  

In a June 2010 decision, the Board reopened the Veteran's claims of entitlement to service connection for bilateral hearing loss and for PTSD as well as remanded the issues to the RO via the Appeals Management Center (AMC), for additional development.

Thereafter, in a May 2011 rating decision, the RO granted entitlement to service connection for PTSD.  Thus, that matter is no longer on appeal before the Board. 

The appeal is REMANDED to the RO via the AMC, in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The matter was Remanded in June 2010 for the purpose of determining whether the Veteran's hearing loss was related to his active service.  The examiner was asked to discuss the Veteran's in-service noise exposure, post-service noise exposure, and statements asserting continuity of symptomatology.  The Board observed that private audiogram test results appeared to show that the Veteran had hearing loss for VA purposes.

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. §3.385 (2010).

Audiometric findings listed in the July 2010 VA examination report did not meet the criteria for hearing loss as per VA standards under 38 C.F.R. § 3.385.  No explanation was provided as to the inconsistency between the results and those reported by several private audiologists.  Moreover, because the requirements for hearing loss for VA purposes were not met, the examiner did not address the Board's questions pertaining to the etiology of the Veteran's hearing loss.

In his June 2011 statement, the Veteran asserted that the technician performing the July 2010 VA audio examination was very disagreeable.  He detailed that after he reported having trouble hearing some of the tones and words spoken during the testing, the VA technician responded by turning up the volume to a painfully loud level, causing him to yank of the earplugs in his ears and suffer loud ringing in the ears for about two to three hours after the test was completed.  

A review of the evidence of record contains multiple private audiogram test results dated in May 2000, February 2010, and May 2011 that appear to meet the criteria for impaired hearing under 38 C.F.R. § 3.385.  These reports each included a graphical representation of the audiometric evaluation without interpretations of the graph.  

Recently the Court held that, in some circumstances, VA has a duty to return for clarification unclear or insufficient private examination reports, or it must explain why such clarification is not needed.  Savage v. Shinseki, No. 09-4406 (U.S. Vet. App. Jan. 4, 2011).  In that case, the Court found that the Board erred in its consideration of an increased rating claim for hearing loss by not seeking additional clarification of the private audiograms, as: (1) there was a lengthy period of time during which the only available evidence consisted of the private audiograms, which could potentially have provided a staged rating; (2) the question of whether the Maryland CNC test was used by the private examiners is a factual, objective question to which there is a yes or no answer and does not in any way rely on the opinion of the examiner; and (3) the burden on VA in obtaining this missing information is minimal.  Id.

In light of the disparate findings in the private audiograms of record and the July 2010 VA audio examination report, and because the outcome of the claim largely relies on whether or not has the Veteran has impaired hearing for VA purposes, the private audiologists should be asked to convert the private audiogram reports to numerical results as well as clarify whether speech discrimination test findings conform with the requirements of 38 C.F.R. § 3.385 (2010).

In light of the cumulative record discussed above, the AMC should also arrange for the Veteran to undergo an additional audio examination to clarify the nature and etiology of his claimed bilateral hearing loss on appeal.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).
 
Finally, the claims file reflects that the Veteran has received medical treatment from the VA Medical Center (VAMC) in Phoenix, Arizona; however, as the claims file only includes treatment records from that facility dated up to September 2010, any additional records should be obtained.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The AMC should obtain and associate with the claims file all outstanding VA records.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain VA clinical records pertaining to the Veteran's claimed bilateral hearing loss from the Phoenix VAMC for the period from September 2010 to the present.

2.  After obtaining an appropriate release of information from the Veteran, the AMC should contact the Veteran's private audiologists at Q & R Clinic (May 2000 audiogram), Western Hearing Aid Service (February 2010 audiogram), and Cigna Group (May 2011 audiogram).  Each treatment provider should be asked to translate the graphs of the Veteran's auditory thresholds in the frequencies from 500 Hertz to 4000 Hertz to the appropriate decibels and report them in numerical form (rather than graphical form) as well as to provide clarification regarding what type of speech discrimination test was administered.

3.  Thereafter, the Veteran should be afforded an appropriate VA examination to clarify the nature and etiology of his claimed bilateral hearing loss.  All indicated tests and studies are to be performed.  Prior to the examination, the claims folder and a copy of this remand must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.

Based on a review of the claims folder, examination of the Veteran, and utilizing sound medical principles, the examiner is requested to provide an opinion as to whether it is as least as likely as not (50 percent probability or greater) that any diagnosed bilateral hearing loss is etiologically related to his period of active service, to include claimed in-service noise exposure.  In doing so, the examiner should acknowledge and discuss the Veteran's statements asserting the continuity of symptomatology since service as well as post-service noise exposure.  In addition, the examiner must discuss and reconcile findings shown on private audiograms of record dated in May 2000, February 2010, and May 2011 as well as the findings shown in the July 2010 VA audio examination report. 

The rationale for all opinions expressed should be provided in a legible report.  If the examiner cannot provide an opinion without resorting to mere speculation, such should be stated along with supporting rationale.

4.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent must be associated with the claims file.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claim.  38 C.F.R. § 3.655.

5.  Upon completion of the above, readjudicate the issue on appeal, with consideration of all evidence obtained since the issuance of the supplemental statement of the case in May 2011.  If the benefit sought on appeal remains denied, the Veteran should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


